  Case: 4:20-cv-01242-AGF Doc. #: 18 Filed: 01/22/21 Page: 1 of 3 PageID #: 59




                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

MICHAEL CHARLES NATOLI,                           )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:20-cv-01242-AGF
                                                  )
DEAN KELLY, et al.,                               )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on its own motion. On December 14, 2020, the Court

reviewed plaintiff’s complaint pursuant to 28 U.S.C. § 1915. (Docket No. 13). The Court dismissed

plaintiff’s claims against defendant John Lynch. However, the Court directed the Clerk of Court

to issue process on defendant Dean Kelly in her individual capacity as to plaintiff’s claim of

deliberate indifference to his medical needs.

       Service was attempted by the United States Marshals Service (USMS) at Kelly’s alleged

place of employment. On January 13, 2021, the summons was returned unexecuted, with the

notation that Phelps County Jail does not employ a nurse named Dean Kelly, and that Dean Kelly

was not an employee at the Phelps County Jail. (Docket No. 16).

       In cases where a pro se litigant is proceeding in forma pauperis, “[t]he officers of the court

shall issue and serve all process.” 28 U.S.C. § 1915(d). This provision is compulsory. Moore v.

Jackson, 123 F.3d 1082, 1085 (8th Cir. 1997). As such, a litigant proceeding in forma pauperis is

entitled to rely on service by the USMS. See Wright v. First Student, Inc., 710 F.3d 782, 783 (8th

Cir. 2013). Once an in forma pauperis plaintiff has taken reasonable steps to identify the

defendants, the court must issue plaintiff’s process to the USMS, who must then effectuate service.

Id. However, it is plaintiff’s responsibility to provide the information necessary for service on the
  Case: 4:20-cv-01242-AGF Doc. #: 18 Filed: 01/22/21 Page: 2 of 3 PageID #: 60




defendants. See Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993) (affirming dismissal of

defendants for whom plaintiff did not “provide proper addresses for service”). See also Beyer v.

Pulaski Cty. Jail, 589 Fed. Appx. 798, 799 (8th Cir. 2014) (stating that “a plaintiff bears the burden

of providing proper service information”).

        In this case, plaintiff identified Dean Kelly as a nurse who worked at the Phelps County

Jail. (Docket No. 1 at 2). The Court directed the USMS to issues process on Kelly at that location.

The USMS attempted to effectuate summons there but was advised that Kelly was not employed

by the Phelps County Jail and that the jail did not have a nurse by that name.

        As noted above, an in forma pauperis litigant is entitled to rely on service by the USMS.

To that end, the USMS has attempted to serve defendant Kelly at the Phelps County Jail, the

alleged place of her employment, only to be advised that the jail did not employ a nurse by that

name.

        Plaintiff bears the responsibility of providing adequate information so that Kelly can be

served. If plaintiff cannot provide additional information regarding Kelly to effectuate service,

she will be dismissed from this action without prejudice. See Fed. R. Civ. P. 4(m). Plaintiff will be

given thirty days to comply. Failure to comply will result in the dismissal of defendant Kelly

without prejudice and without further notice.

        Accordingly,

        IT IS HEREBY ORDERED that within thirty (30) days of the date of this order, plaintiff

shall provide adequate information with which to serve defendant Dean Kelly.




                                                  2
  Case: 4:20-cv-01242-AGF Doc. #: 18 Filed: 01/22/21 Page: 3 of 3 PageID #: 61




        IT IS FURTHER ORDERED that plaintiff’s failure to provide adequate information as

to defendant Dean Kelly within thirty (30) days will result in her dismissal from this case without

prejudice and without further notice.

       Dated this 22nd day of January 2021.


                                                     ____________________________________
                                                     AUDREY G. FLEISSIG
                                                     UNITED STATES DISTRICT JUDGE




                                                3
